DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mikl et al. (US 2010/0060396) in view of Yamashita et al. (US 2002/0109569).
	Regarding claim 1, Mikl discloses a coil former and coil body comprising:
a base (106); 
a spool (104) provided on the base (106); 
a coil (124) wound on the spool (104); 
a yoke (126) inserted into a hole formed in the spool (104), 
an armature (140) movably disposed on the base (106); 
a movable contact  (130) fixed on the base (106); 
a static contact (132) fixed on the base (106); 
a driving member (134) connected between the armature (140) and the movable contact (130); 
Mikl does not disclose an elastic pressing member fixed on the base and pressed against an outer side of the armature so as to position the armature on the base and provide an auxiliary thrust to the armature.
Yamashita discloses an electromagnetic relay comprising:
the elastic pressing member (see the drawing below) has a base part fixed directly on the base (12) and 
an elastic sheet (see the drawing below) connected to the base part (see the drawing below) and elastically pressed against the outer side of the armature (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the elastic pressing member as taught by Yamashita with Mikl’s device for the purpose of elastically biasing or urging the armature 16 in a direction away from the head 24a of the iron core 24.
[AltContent: textbox (Elastic sheet)][AltContent: arrow][AltContent: textbox (Elastic pressing member, base part)][AltContent: arrow]		
    PNG
    media_image1.png
    383
    299
    media_image1.png
    Greyscale
 Annotated FIG. 2 of Yamashita
Regarding claim 2, Mikl does not disclose the elastic pressing member has a base part fixed directly on the base and an elastic sheet connected to the base part and elastically pressed against the outer side of the armature.
Yamashita discloses an electromagnetic relay comprising:

an elastic sheet (see the drawing above/below) connected to the base part (see the drawing above/below) and elastically pressed against the outer side of the armature (16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the elastic pressing member as taught by Yamashita with Mikl’s device for the purpose of elastically biasing or urging the armature 16 in a direction away from the head 24a of the iron core 24.

    PNG
    media_image2.png
    236
    385
    media_image2.png
    Greyscale

	Regarding claim 3, Mikl discloses:
the armature (140) has a main body (140) and a lower end portion bent perpendicularly relative to the main body (140) of the armature (140) so that the armature is L-shaped.
Regarding claim 4, Mikl discloses:
an end of the base (106) adjacent to the spool (104) has a receiving slot (see the drawing below) into which the lower end portion of the armature (140) is received.
[AltContent: textbox (Slot )][AltContent: arrow][AltContent: textbox (Hole )][AltContent: arrow]
    PNG
    media_image3.png
    290
    176
    media_image3.png
    Greyscale
 Annotated FIG. 6 of Mikl
Regarding claim 5, Yamashita discloses:
the lower end portion of the armature (16) is supported on the base part (see the drawing below) of the elastic pressing member (34), 
the base part (see the drawing below) of the elastic pressing member (34) is fixed in the receiving slot of the base (36) in an interference fit manner.

    PNG
    media_image4.png
    231
    386
    media_image4.png
    Greyscale
 Annotated FIG. 2 of Yamashita
Regarding claim 6, Mikl discloses:

Regarding claim 7, Mikl discloses:
the upper end portion of the yoke (126) faces an upper end portion of the armature (140), 
a lower end portion of the armature (140) faces a lower end portion of the yoke (126), and 
an annular magnetic loop is formed by the yoke (126) and the armature (140).
Regarding claim 8, Mikl discloses:
the main body (126) of the yoke (126) is inserted into the hole of the spool (104), and the upper end portion of the yoke (126) is located outside the spool (104).

    PNG
    media_image5.png
    295
    231
    media_image5.png
    Greyscale

Annotated FIG. 6 of Mikl

Regarding claim 9, Mikl discloses:

Regarding claim 10, Mikl discloses:
when the coil is de-energized, the movable contact (130) moves away from the static contact (132) under an elastic restoring force of the movable contact (130) and the movable contact (130) is electrically separated from the static contact (132).
Regarding claim 11, Mikl discloses:
the base (106) and the spool (104) are a single integral component.
Regarding claim 12, Mikl discloses:
the base (106) and the spool (104) are a single injection-molded component (see par. [0017]).  
Regarding claim 13, Mikl discloses:
the movable contact (130) has a movable elastic sheet (see the drawing below) and a movable contact point (see the drawing below) disposed on an upper end of the movable elastic sheet (see the drawing below), 
a lower end of the movable elastic sheet (see the drawing below) is inserted into the base (106).
[AltContent: textbox (Hole )][AltContent: arrow][AltContent: textbox (Movable elastic sheet )][AltContent: textbox (Slot )][AltContent: arrow][AltContent: textbox (Slot )][AltContent: arrow][AltContent: textbox (Movable contact point)][AltContent: textbox (Static contact point)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Static elastic sheet)][AltContent: arrow][AltContent: arrow]			
    PNG
    media_image6.png
    282
    177
    media_image6.png
    Greyscale

Annotated FIG. 6 of Mikl
Regarding claim 14, Mikl discloses:
the static contact (132) has a static elastic sheet (see the drawing above/below) and a static contact point (see the drawing above/below) disposed on an upper end of the static elastic sheet (see the drawing below), 
a lower end of the static elastic sheet (see the drawing below) is inserted into the base (104).
Regarding claim 15, Mikl discloses:
an upper end portion of the armature (140) is inserted into a slot (see the drawing above/below) in a first end of the driving member (left side of 134), 
a second end of the driving member (right side of 134) is inserted into a slot in the upper end of the movable elastic sheet (see the drawing above/below), 
the driving member (134) is connected between the armature (140) and the movable elastic sheet (see the drawing above/below).

    PNG
    media_image7.png
    259
    337
    media_image7.png
    Greyscale

Regarding claim 16, Mikl discloses:
the movable contact point (see the drawing above) is a protrusion integrally formed on the movable elastic sheet (see the drawing above) or a separate contact component mounted on the movable elastic sheet (see the drawing above), and 
the static contact point (see the drawing above) is a protrusion integrally formed on the static elastic sheet (see the drawing above) or a separate contact component mounted on the static elastic sheet (see the drawing above).
Regarding claims 19 and 20, Mikl discloses:
a base (106); 
a spool (104) provided on the base (106); 
a coil (124) wound on the spool (104); 
a yoke (126) inserted into a hole (see the drawing below) formed in the spool (104); 
an armature (140) movably disposed on the base (106) and having a main body (140) and a lower end portion bent perpendicularly relative to the main body (140) of the armature (140) so that the armature is L- shaped, 

a movable contact (130) fixed on the base (106); 
a static contact (132) fixed on the base (106); 
a driving member (134) connected between the armature (140) and the movable contact (130).
Mikl does not disclose the elastic pressing member.
Yamashita discloses an electromagnetic relay comprising:
an elastic pressing member (34) fixed on the base (12) and pressed against an outer side of the armature (16) so as to position the armature (16) on the base (12) and provide an auxiliary thrust to the armature (16), 
the elastic pressing member (34) having a base part (see the drawing below) fixed on the base (12) and an elastic sheet (see the drawing below) connected to the base part (see the drawing below) and elastically pressed against the outer side of the armature (16), 
wherein the lower end portion of the armature (16) is supported on the base part (see the drawing below) of the elastic pressing member (34), 
the base part (see the drawing below) of the elastic pressing member (34) is fixed in the receiving slot of the base (12) in an interference fit manner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the elastic pressing member as taught by Yamashita with Mikl’s device for the purpose of elastically biasing or urging the armature 16 in a direction away from the head 24a of the iron core 24.

    PNG
    media_image2.png
    236
    385
    media_image2.png
    Greyscale

			Annotated FIG. 2 of Yamashita
			
    PNG
    media_image7.png
    259
    337
    media_image7.png
    Greyscale

Annotated FIG. 6 of Mikl
Regarding claim 21, Mikl discloses:
wherein the driving member (134) defines a slot (see the drawing above) formed therethrough in a lateral direction transverse to a direction of motion of the driving member (134), the slot (see the drawing above) receiving laterally extending protrusions of a top portion of the yoke (126).


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mikl et al. (US 2010/0060396) and Yamashita et al. (US 2002/0109569) in view of Nakamura et al. (US 2006/0181380).
Regarding claim 18:
Mikl discloses:
a housing (136) assembled onto the base (106), 
the coil (124), the yoke (126), the armature (140), the movable contact (130), the static contact (132), the driving member (134).
Yamashita discloses:
the elastic pressing member (34) are accommodated within the housing.
Mikl and Yamashita do not disclose: a housing hermetically assembled onto the base (12).
	Nakamura discloses the electromagnetic relay comprising:
a housing (78) hermetically assembled onto the base (12, see par. [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the housing (78) hermetically assembled onto the base as taught by Nakamura with Mikl’s device for the purpose of sealing the housing and the base completely or airtight.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot.


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 28, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837